EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roger Chen on August 2, 2021.

The application has been amended as follows: 

Please amend the title to the following: FOLDABLE TOUCH DISPLAY DEVICE HAVING DIFFERENT THICKNESS AT A FOLDING REGION.


Reasons for Allowance
Claim 1, none of the prior art of record teaches the limitation “the second layer comprises a first sub-layer disposed in the first region and a second sub-layer disposed in the second region, and a material of the first sub-layer is different from a material of the second sub-layer.”

Claims 2-5 and 14 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.  



	Claims 21-28 are dependent upon claim 20 and are allowed for the reason set forth above in claim 20.  

	Claim 29, none of the prior art of record teaches the limitation “wherein a number of the thin film transistors disposed in the second region is less than a number of the thin film transistors disposed in the first region.”

	Claims 30-33 are dependent upon claim 29 and are allowed for the reason set forth above in claim 29. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG D PHAM/Primary Examiner, Art Unit 2691